Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 11, 2018

                                       No. 04-18-00425-CV

                    IN THE INTEREST OF M.R.C., ET AL CHILDREN,

                   From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-00377
                    The Honorable Todd Alexander Blomerth, Judge Presiding


                                          ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The clerk’s record and reporter’s record were due to be filed in this appeal
on July 5, 2018.

        On July 6, 2018, the trial court clerk filed a notification of late record stating the clerk’s
record has not been filed in this appeal because appellant is not entitled to appeal without paying
the fee and appellant has failed to pay the fee for preparing the record. Our records, however,
reflect that appellant is represented on appeal by appointed counsel, and appellant’s notice of
appeal states he is presumed indigent. Therefore, our records reflect appellant is entitled to
appeal without paying the fee. It is therefore ORDERED that either: (1) the trial court clerk or
the court reporter responsible for preparing the reporter’s record in this appeal file written
documentation in this court establishing appellant is not entitled to appeal without paying the fee
for preparing the records; or (2) the clerk’s record and reporter’s record must be filed in this
appeal no later than ten days from the date of this order. TEX. R. APP. P. 35.3(c).


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court